            Case 1:18-cv-03717-RA Document 85 Filed 09/10/21 Page 1 of 1

                                                                          USDC-SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC#:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 9/10/2021


 DESHAWN DANIEL,
                                                                          18-CV-3717 (RA)
                                   Plaintiff,
                                                                               ORDER
                           v.

 CITY OF NEW YORK,

                                   Defendant.

RONNIE ABRAMS, United States District Judge:

         As the Second Circuit has reversed the Court’s dismissal of Plaintiff DeShawn Daniel’s claim for

denial of a fair trial, counsel for the parties shall appear for a status conference on October 1, 2021 at

12:00 p.m. The purpose of the conference is to discuss the discovery schedule, any possible motions the

parties may wish to make and settlement. The Court will hold this conference by telephone. The parties

shall use the dial-in information provided below to call into the conference: Call-in Number: (888) 363-

4749; Access Code: 1015508. This conference line is open to the public.

         IT IS FURTHER ORDERED that, by September 24, 2021, the parties jointly submit to the Court

a proposed case management plan and scheduling order. A template for the order is available at

https://nysd.uscourts.gov/hon-ronnie-abrams. The status letter and the proposed case management plan

should be filed electronically on ECF, consistent with the Court’s Electronic Case Filing (ECF) Rules &

Instructions, which were updated on April 1, 2020, and are available at

https://nysd.uscourts.gov/rules/ecf-related-instructions. Please consult my Individual Rules and Practices

with respect to communications with Chambers and related matters.

SO ORDERED.
Dated:      September 10, 2021
            New York, New York

                                                        Ronnie Abrams
                                                        United States District Judge
